Title: To George Washington from James Madison, 26 December 1787
From: Madison, James
To: Washington, George

 

Dear Sir
New York Decr 26. 1787.

I am just informed by a Delegate from New Hamshire that he has a letter from President Sullivan which tells him that the Legislature had unanimously agreed to call a convention as recommended, to meet in February. The second Wednesday is the day if I have not mistaken it. We have no further information of much importance from Massachusetts. It appears that Cambridge the residence of Mr Gerry has left him out of the choice for the Convention, and put in Mr Dana formerly a Minister of the U. States in Europe, and another Gentleman, both of them firmly opposed to Mr Gerry’s Politics. I observe too in a Massts paper that the omission of Col. Mason’s objection with regard to commerce, in the first publication of his Objections, has been supplied. This will more than undo the effect of the mutilated view of them. New Jersey the newspapers tell us has adopted the Constitution unanimously. Our European intelligence remains perfectly as it stood at the date of my last. With the most affectionate esteem & attachment I am Dear [Sir], Your Obedient & very hble Servt

Js Madison Jr

